Citation Nr: 0113691	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  98-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1982 to November 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied a total 
rating for compensation purposes based on individual 
unemployability.  In April 2000, the Board remanded the case 
to the RO for additional development.


FINDINGS OF FACT

1.  Service connection is in effect for herniated nucleus 
pulposus with recurring low back pain and radiculopathy, 
rated as 60 percent disabling.

2.  The veteran has not worked since 1996; he has work 
experience as a landscape laborer, welder, and pipefitter; 
and he has at least 12 years of education and is pursuing 
Chapter 31 educational benefits.

3.  The veteran's service-connected back disability prevents 
him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation for individual 
unemployability due to a service-connected disability are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1982 to November 
1987.

Service medical records show that the veteran was treated for 
low back pain in 1986.  He was diagnosed with L5-S1 herniated 
nucleus pulposus and assigned limited duty.  Records show 
that the veteran was not to engage in prolonged standing, 
walking, running, marching, stooping, stair climbing, 
bending, or heavy lifting.

An August 1989 RO rating decision granted service connection 
for herniated nucleus pulposus L5-S1 with recurring low back 
pain and mild residual radiculopathy, and assigned a 10 
percent evaluation under diagnostic code 5293, effective from 
March 1989.

The veteran underwent a VA examination in August 1991.  The 
veteran reported having back pain almost every day that he 
worked, and that the pain radiated down to the left buttock 
and thigh area.  Except for more frequent and more severe 
pain, the back condition had remained unchanged since 
discharge.

The veteran underwent a VA examination in March 1997.  He 
reported daily low back pain with sharp bilateral pain in the 
buttock and radiation down the right posterior thigh and calf 
into the ankle.  The veteran reported increased pain with 
sitting and driving, and also complained of right leg spasm.  
The veteran reported that his symptoms improved to a limited 
degree by lying face down and with frequent positional 
changes.  The veteran reported taking Motrin occasionally for 
pain relief.  A CT image of the veteran's lumbosacral spine 
showed a large central disk herniation compressing the S1 
nerve roots bilaterally, left worse than right.  Upon 
examination, there was no muscular atrophy; there was 
diminished lordosis with diffuse muscular tenderness and 
positive radicular symptoms with palpation of the right 
sciatic notch.  Motor strength was 5/5 bilaterally, except 
for 4/5 quadriceps muscles and plantar flexion on the right.  
The veteran was able to heel and toe walk.  Sensation was 
diminished to light touch on the right side in the L5 and S1 
dermatomes.  Lumbar range of motion was diminished with 35 
degrees of flexion, 15 degrees of extension, 15 degrees of 
right lateral bend, and 20 degrees of left lateral bend.  
Most of his movement was in the upper back.  Straight leg 
raising test was positive on the right; the veteran reported 
buttock pain on the left.  Babinski sign was absent.  The 
veteran's gait was antalgic in a protected position with 
right lateral leaning.  The diagnosis was lumbar 
radiculopathy by clinical examination and history.

Statements of the veteran in the claims folder are to the 
effect that he had been working as a welder, but that he had 
to stop working in March 1996 due to his service-connected 
back disability.  The veteran reported receiving New York 
State disability payments from March 1996 to October 1996.

A May 1997 RO rating decision increased the evaluation for 
herniated nucleus pulposus with recurring low back pain and 
radiculopathy from 10 percent to 40 percent, effective from 
June 1996.

A letter received in October 1997 from the veteran's former 
employer indicates that the veteran last worked in July 1996 
and that the reason the veteran was not working was due to 
the veteran's back injury.

A decision by the Board in August 1998 found that the 
veteran's service-connected back disability may be 
characterized as pronounced lumbar disc syndrome, and that 
the veteran was entitled to a 60 percent rating.

A September 1998 RO rating decision increased the evaluation 
for herniated nucleus pulposus with recurring low back pain 
and radiculopathy from 40 percent to 60 percent, effective 
from June 1996.

Statements by the veteran in October 1998 were to the effect 
that he was attending school on a full-time basis to study 
computer science.  The veteran reported taking classes three 
days a week so that he could rest his back on alternate days.  
The veteran reported that there were times each week at 
school when he excused himself and laid on his stomach on the 
floor to alleviate muscle cramps in his leg.

Records also reflect that the veteran expressed an interest 
in the selling of equipment and supplies for the welding 
industry, but that his service-connected back disability 
prohibited him from lifting, moving, using, or demonstrating 
the use of welding equipment.

Vocational rehabilitation records in March 2000 reflect that 
the veteran was attending college courses in an effort to 
obtain a Bachelor degree in information science.  Records 
also reflect that the veteran reported taking Motrin for pain 
as needed for his service-connected back disability.
 
The veteran underwent a VA examination in December 2000.  The 
veteran reported injuring his back in service in 1986 while 
lifting some heavy plate metal steel.  The veteran reported 
developing severe low back pain with radicular symptoms going 
down to his left leg.  The veteran reported being diagnosed 
with a herniated disk, and that he underwent conservative 
treatment with physical therapy and pain medication and 
limited duty.  The veteran reported that he had some 
transient backaches and lower back pain, but that he did 
relatively well for five years.  The veteran reported having 
increasing low back pain and symptoms in both legs in 1991.  
The veteran reported that, since then, his symptoms have 
worsened to the point that he now had consistent lower lumbar 
pain and radicular symptoms down the left and right leg, and 
that the left was much worse than the right.  The veteran 
reported that the pain was worse when he was sitting; it 
improved when he walked or lay down.  The veteran also 
reported problems with calf cramping.  The veteran reported 
taking Motrin two or three times a day, and that he had just 
recently been prescribed Celebrex.  The veteran reported that 
he also took Oxychodone.  The veteran reported that he 
treated the back symptomatically with ice packs or heating 
packs and rest.  The veteran reported having flare-ups every 
six to eight weeks, at which time he was unable to do much 
activity.  The veteran reported being unable to sit for any 
prolonged period, and that precipitating factors included 
simply lifting his 25-pound three-year-old child.  The 
veteran reported getting symptomatic relief from using 
medications and from lying down and resting.  The veteran 
reported using a lumbar brace only during flare-ups or during 
increases in the amount of back pain.


The veteran reported being unemployed, and that he had been 
receiving unemployment benefits for the last four years.  The 
veteran reported that he was a welder, and that he had been 
unable to continue that vocation because of his lower back 
pain and radicular symptoms.

The veteran reported that his daily activities were affected 
by his service-connected back disability.  The veteran 
reported that he got up in the morning, took a shower, and 
did some work around the house.  The veteran reported that he 
could drive short distances.  The veteran reported that he 
had to change positions frequently and could not stay 
standing or seated or lying down for any prolonged amount of 
time.

Upon examination, the veteran was slightly overweight.  
Straight leg raising test on the right showed that the 
veteran had pain in the lower back and in the buttock, down 
to the calf.  Straight leg raising test on the left showed 
evidence of pain at 20 degrees with radicular symptoms, and 
pain in the buttock, down to his ankle.  The veteran had no 
postural abnormalities; however, he did keep his back very 
straight and stiff on sitting or rising from a sitting 
position.  Musculature of the back showed evidence of muscle 
spasms on the right paraspinal musculature.  The veteran 
could flex his lumbar spine to 30 degrees, at which point 
there was pain and radicular symptoms.  Lateral flexion to 
each side was 20 degrees, with minimal pain to the right and 
a great deal of pain to the left.  The veteran was able to 
extend without difficulty.  Rotation of the thoracic spine 
was normal at 40 degrees to both sides.  Sensory examination 
to bilateral lower extremities was normal.  There was spinous 
process tenderness in the lumbosacral area, particularly at 
the L4, L5, and S1 levels.  On motor exam there was 5/5 
strength on the right lower extremity, hip flexion-extension, 
and knee flexion-extension; there was 3/5 strength on the 
left side on hip flexion-extension and knee flexion-
extension.  There were normal patellar tendon reflexes on the 
right and on the left.  Ankle reflex on the right side was 
1+; the examiner was unable to elicit ankle jerk on the left 
side.  The veteran walked with a slight left-sided limp; he 
favored his left leg.  He was able to do a heel-toe walk with 
some pain, especially to the left leg.  The veteran was able 
to do a deep knee bend if his back was kept straight and 
erect.

X-rays were reviewed.  The veteran was diagnosed with central 
herniation of the L5-S1 disk with right and left 
radiculopathies.  It was the opinion of the examiner that the 
veteran's ability for employment was limited due to his 
service-connected back disability.  The examiner noted that 
it was at least as likely as not that the veteran's service-
connected back disability rendered him unable to secure or 
follow substantially gainful occupation.  The examiner noted 
that the veteran exhibited an inability to sit for any period 
during the examination, and that much of the time the veteran 
stood due to the discomfort; sitting obviously caused a great 
deal of pain. The veteran was able to ambulate fairly well.  
The veteran reported that he did some computer work, but that 
he was unable to get employment at a job simply because of 
the requirement of sitting for a full eight hours or for 
extended periods.

The examiner estimated that the veteran could probably sit 
and work at a desk for an hour, maybe two hours, without 
getting up and moving or switching positions.  In this 
context, he may be able to sustain some employment.  The 
examiner noted that any manual labor would probably be out of 
the question, due to his service-connected back disability.  
The examiner questioned why the veteran had not pursued 
surgical treatment, as possibly curative in his situation.  
The examiner noted that the veteran made clear that he felt 
pretty good this day and was not in a period of flare-up.


B.  Legal Analysis

The veteran contends that he is totally disabled due to his 
service-connected back disability.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in a VA schedule 
for rating disabilities (rating schedule)-which is based, as 
far as can practicably be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.
  
Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's rating schedule.  38 C.F.R. § 3.340; see also 
Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the rating schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total (i.e., less than 100 
percent), a total disability rating for compensation purposes 
also may be assigned when the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2000).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may be assigned nonetheless-on an extra-schedular basis-
upon a showing that he/she is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. §§ 3.321(b)(2), 
4.16(b).

The record shows that the veteran has at least 12 years of 
education and work experience as a landscape laborer, welder, 
and pipefitter, although he has not worked since July 1996.  
He has two service-connected disabilities:  (1) herniated 
nucleus pulposus with recurring low back pain and 
radiculopathy, and (2) a non-compensable scar on the medial 
aspect of his right wrist.  The veteran's service-connected 
back disability is rated as 60 percent disabling under 
diagnostic code 5293.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter, the 
Court), held that, when evaluating the severity of a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, early/excess fatigability, incoordination or pain 
on movement of a joint under 38 C.F.R. § 4.45. Here, the 
evidence does not indicate the presence of functional 
impairment due to pain, weakness, etc., associated with the 
service-connected back disability, that is not contemplated 
by the 60 percent rating currently assigned for this 
condition. However, because the veteran's disability is rated 
at the 60 percent level, he meets the percentage requirements 
under 38 C.F.R. § 4.16(a) for consideration of a total rating 
for compensation purposes based on unemployability.

The overall evidence does show that the veteran is 
unemployable due solely to his service-connected back 
disability.  A report of VA examination in December 2000 
concluded that it was at least as likely as not that the 
veteran's service-connected back disability rendered the 
veteran unable to secure or follow substantially gainful 
occupation.  That medical opinion is not refuted by any of 
the other medical evidence of record.  Because of the 
veteran's service-connected back disability, he is unable to 
sit for more than one or two hours, and sitting also causes 
the veteran a great deal of pain.  The Board recognizes that 
the veteran has been pursuing college-level courses in 
computer science, but that he has been unable to obtain 
employment due to the requirement of sitting for extended 
periods.  This evidence shows that the veteran's service-
connected back disability, alone, is of such severity as to 
prevent him from engaging in, for example, sedentary work.  
Nor is the veteran able to engage in manual labor.  While the 
VA examiner noted that the veteran might be able to sustain 
some employment while working at a desk for an hour or two, 
the evidence indicates that, if employed in such a position, 
it would only constitute "marginal employment."  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Board recognizes that the veteran was awarded 
unemployment benefits from the State of New York, and this 
factor is pertinent to his claim for a total rating for VA 
compensation based on individual unemployability.

After consideration of all the evidence, the Board 
acknowledges that the veteran's service-connected back 
disability causes total industrial impairment; it prevents 
him from performing sedentary work or manual labor.  
Accordingly, the Board finds that the veteran's service-
connected back disability precludes him from working or, 
alternatively, meets the standard required for a 
determination of only "marginal employment."

Hence, a total rating for compensation purposes based on 
unemployability is warranted.  As the preponderance of the 
evidence is in favor of the veteran's claim, the benefit of 
the doubt doctrine is inapplicable.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107).








ORDER

A total rating for compensation purposes based on individual 
unemployability is granted.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

